Name: Commission Implementing Decision (EU) 2015/321 of 26 February 2015 amending Decision 2008/989/EC authorising Member States, in accordance with Council Directive 1999/105/EC, to take decisions on the equivalence of the guarantees afforded by forest reproductive material to be imported from certain third countries (notified under document C(2015) 1045)
 Type: Decision_IMPL
 Subject Matter: forestry;  European Union law;  trade;  agricultural activity;  Asia and Oceania;  marketing
 Date Published: 2015-02-28

 28.2.2015 EN Official Journal of the European Union L 57/15 COMMISSION IMPLEMENTING DECISION (EU) 2015/321 of 26 February 2015 amending Decision 2008/989/EC authorising Member States, in accordance with Council Directive 1999/105/EC, to take decisions on the equivalence of the guarantees afforded by forest reproductive material to be imported from certain third countries (notified under document C(2015) 1045) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1), and in particular Article 19(3) thereof, Whereas: (1) Council Decision 2008/971/EC (2) granted equivalence to certain third countries as regards the systems for the approval and registration of basic material and the subsequent production of reproductive material from this basic material. For certain other third countries the information available at Union level was not sufficient to include those third countries in that Decision. Therefore, the Commission adopted Commission Decision 2008/989/EC (3). (2) In order to prevent trade patterns from being disrupted after 31 December 2014, it is appropriate to extend the period of application of Decision 2008/989/EC pending an adaptation of Decision 2008/971/EC. (3) Pending a future amendment of Decision 2008/971/EC, it is also appropriate to temporarily authorise Member States to take decisions in respect of forest reproductive material of the category tested produced in the third countries already listed in Decision 2008/971/EC. (4) The information communicated by Member States shows that forest reproductive material originating in New Zealand is not accompanied by a master certificate or an official certificate issued by that country. New Zealand should, therefore, be deleted from the list of countries in relation with which Member States are authorised to take decisions as regards the equivalence of the guarantees afforded by forest reproductive material. (5) Therefore, Decision 2008/989/EC should be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/989/EC is amended as follows: (1) Article 3 is replaced by the following: Article 3 This Decision shall apply until 31 December 2019. (2) The Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2015. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 11, 15.1.2000, p. 17. (2) Council Decision 2008/971/EC of 16 December 2008 on the equivalence of forest reproductive material produced in third countries (OJ L 345, 23.12.2008, p. 83). (3) Commission Decision 2008/989/EC of 23 December 2008 authorising Member States, in accordance with Council Directive 1999/105/EC, to take decisions on the equivalence of the guarantees afforded by forest reproductive material to be imported from certain third countries (OJ L 352, 31.12.2008, p. 55). ANNEX The Annex to Decision 2008/989/EC is replaced by the following: ANNEX Country of origin Species Category Type of basic material Belarus Picea abies Karst. SI SS, St Bosnia and Herzegovina Pinus nigra Arnold SI SS, St Canada All species and artificial hybrids T St, SO, P, C, CM The Former Yugoslav Republic of Macedonia Abies alba Mill. SI SS, St Norway All species and artificial hybrids T St, SO, P, C, CM Republic of Serbia All species and artificial hybrids T St, SO, P, C, CM Switzerland All species and artificial hybrids T St, SO, P, C, CM Turkey All species and artificial hybrids T St, SO, P, C, CM United States All species and artificial hybrids T St, SO, P, C, CM Category SI Source Identified T Tested Type of basic material SS Seed Source St Stand SO Seed Orchard P Parents of family(ies) C Clone CM Clonal Mixture.